Citation Nr: 0838552	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel











INTRODUCTION

The veteran served on active duty from March 1967 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which increased the veteran's rating for 
his service-connected type 2 diabetes mellitus from 10 
percent disabling to 20 percent disabling.  


FINDING OF FACT

The veteran's diabetes mellitus, type II, does not require 
the regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.119, Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
A May 2007 letter, provided to the veteran before the August 
2007 supplemental statement of the case, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
The letter informed the veteran of what evidence was needed 
to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The May 2007 letter also 
informed the veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim. 
 
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.
 
In this case, the veteran was sent a letter in June 2008 that 
provided the above-described notice to the veteran.  It 
advised that the veteran needed to present evidence showing 
that his conditions had worsened, to include discussion of 
the applicability of relevant Diagnostic Codes ranging from 
noncompensable to 100, as well as describing the specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores, such as on-going treatment records, recent Social 
Security determinations, statements from employers, and 
statements from witnesses.  Additionally, the letter notified 
the veteran that VA would consider the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Finally, the letter provided 
notice regarding how VA determines the disability rating.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
readjudicated the issue and a supplemental statement of the 
case was issued in August 2008. 
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
veteran's service treatment records, private treatment 
records, and VA treatment records have been obtained.  The 
veteran failed to report to a VA examination scheduled in 
June 2007.  38 C.F.R. § 3.655(b).
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The Board notes that the record reflects that the veteran 
failed to report for a VA examination, and that the 
examination was therefore cancelled in June 2007.  While 
there is no copy of the RO's letter to the veteran advising 
him of the time and place of his VA examination in the file, 
the Board infers proper notice based on the fact that there 
are no pieces of mail returned to VA for a wrong address in 
the file.  Moreover, the veteran did not explain his failure 
to appear, request a new VA examination, or in any other way 
contest the June 2007 cancellation of his VA examination in 
his subsequent August 2007 and November 2007 letters to VA.  
Therefore, in this case, where entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).

The veteran contends that he is entitled to a disability 
rating in excess of 20 percent for his diabetes mellitus, 
type II.

Diagnostic Code 7913 provides that a 10 percent evaluation is 
warranted when the diabetes is manageable by a restricted 
diet only.  A 20 percent evaluation is warranted when the 
diabetes requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted when the diabetes requires insulin, a 
restricted diet, and the regulation of activities.  The 
regulation of activities is defined as avoidance of strenuous 
occupational and recreational activities.  

Also, a 60 percent evaluation is warranted when the diabetes 
requires insulin, a restricted diet, and the regulation of 
activities, as well as episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable if 
separately evaluated.

A 100 percent evaluation is warranted when the diabetes 
requires more than one daily injection of insulin, a 
restricted diet, and the regulation of activities, as well as 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year, or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

In a November 2001 rating decision, the RO granted service 
connection for diabetes mellitus, type II, on a presumptive 
basis pursuant to 38 C.F.R. §§ 3.307(a)(6), 3.309(e), based 
on his association with herbicide exposure during his service 
in Vietnam.  The RO assigned a rating of 10 percent 
disabling, effective July 9, 2001, for this disorder.

In January 2004, the RO granted the veteran an earlier 
effective date of service connection for his diabetes 
mellitus, type II-May 8, 2001-based on a change in the 
interpretation of applicable regulations described in a July 
2003 letter to the veteran.  The RO also continued the 
10 percent rating for the veteran's diabetes.  

By the currently-appealed September 2006 rating action, the 
RO awarded an increased evaluation of 20 percent, effective 
from June 8, 2006, for the veteran's diabetes.  

According to evidence received during the current appeal, in 
a June 2006 letter, the veteran's private doctor, S.P.K., 
noted that medication was necessary for the treatment of the 
veteran's diabetes.  In an October 2006 letter, this 
physician stated that the veteran is on diabetes medication 
and a restricted diet and that "[e]xercise has also been 
recommended and [the veteran] is on a strenuous daily 
exercise program."  

Throughout the appeal, and specifically in the October 2006 
notice of disagreement, the veteran has asserted that his 
diabetes has resulted in a regulation of his activities.  For 
this reason, he maintains that an increased rating is 
warranted for his diabetes.  

As the RO concisely explained in its April 2007 statement of 
the case, the phrase "regulation of activities" is defined 
in 38 C.F.R. § 4.119, Diagnostic Code 7913, as "avoidance of 
strenuous occupational and recreational activities."  While 
a daily exercise program might constitute a regulated 
activity in the sense that it is an activity that the 
veteran's doctor requires him to perform, a daily exercise 
program is not the "avoidance of strenuous occupational and 
recreational activities" as a result of the severity of a 
veteran's diabetes, as required by Diagnostic Code 7913.  

To be eligible for an increased rating of 40 percent 
disabling, the veteran's diabetes would have to be so severe 
as to cause him to have to avoid strenuous occupational and 
recreational activities.  In this case, the strenuous daily 
exercise program that the veteran is performing shows that 
his diabetes is not so severe as to require him to avoid 
strenuous occupational and recreational activities.  
Moreover, the veteran has not alleged, and there is no 
evidence showing, that he has had episodes of ketoacidosis or 
hypoglycemic reactions requiring at least one or two 
hospitalizations per year, or at least twice a month visits 
to a diabetic care provider, or complications that would be 
either noncompensable or compensable.  Consequently, he is 
ineligible for a rating greater than 20 percent disabling.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for diabetes 
mellitus, type II, might be warranted for any period of time 
during the pendency of this appeal.  However, there is no 
evidence that the veteran's diabetes mellitus, type II, has 
been persistently more severe than the extent of disability 
contemplated under the assigned 20 percent rating at any 
time.

The Board also has considered the issue of whether the 
veteran's diabetes mellitus, type II, standing alone presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors (including an absence of marked interference 
with employment and an absence of frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards), the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected diabetes 
mellitus, type II, does not meet the applicable schedular 
criteria for a rating in excess of 20 percent currently in 
effect.  There is no benefit of the doubt that can be 
resolved in his favor as the preponderance of the evidence 
does not show symptoms that more nearly approximate the 
criteria for a higher rating.  Accordingly, the claim for an 
increased rating is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


